                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA

 In Re:                                             )
                                                    )
          KWESI A. PEOPLES,                         )   CASE NO.: 19-70880
                                                    )   CHAPTER 13
          Debtor.                                   )
                                                    )


                 REPLY TO RESPONSE TO MOTION FOR RELIEF FROM STAY


          TitleMax of Alabama, Inc. (hereinafter “TitleMax”), in reply to the Debtor’s Response to

 Creditor TitleMax’s Motion for Relief from Stay, hereby states as follows:

          The Debtor takes the position in his response to TitleMax’s Motion for Relief from Stay (Doc.

 40), that the transaction at issue is not a pawn transaction, because the Debtor retained possession of

 the vehicle. The Debtor further argues that because TitleMax only retained the certificate of title to

 the vehicle, TitleMax is not a pawn broker under the applicable statute, the transaction is not a pawn,

 and the certificate of title is not “pledged goods” as defined by the statute.

          The Debtor offers no support for these positions. The Debtor takes these positions despite

 clear Alabama (and U.S. Bankruptcy Court) precedent to the contrary. The Debtor’s arguments are

 arguably made in violation of Rule 11 of the Federal Rules of Civil Procedure.

          The Alabama Supreme Court first addressed these issues in the case of Floyd v. Title

 Exchange and Pawn of Anniston, Inc., 620 So.2d 576 (Ala. 1993). The Alabama Supreme Court

 framed the issue before it as “whether a person can pawn an automobile certificate of title and retain

 possession of the automobile.” Id. (emphasis added). According to the Alabama Supreme Court, the




                                              Page 1 of 5



Case 19-70880-JHH13          Doc 44    Filed 09/09/19 Entered 09/09/19 13:25:39             Desc Main
                                      Document     Page 1 of 5
 answer to that question depended on “whether the legislature intended an automobile certificate of

 title to be ‘tangible personal property,’ within the meaning of the Alabama Pawnshop Act . . . .” Id.

         The Bureau of Loans of the State Banking Department had taken the position in the trial court

 that a title pawn was not a true pawn transaction, but instead was a small loan, which was regulated

 by the Alabama Small Loan Act. Id. At issue was the phrase “tangible personal property,” as it

 appears in the Act.1 The Supreme Court noted that it was “questionable whether an automobile

 certificate of title is ‘tangible personal property,’”, and further “agree[d] with the trial court that an

 automobile certificate is not a ‘chose in action,’ which the legislature specifically excluded from the

 definition of ‘pledged goods.’” Id. at 579.

         Ultimately, the Alabama Supreme Court upheld the trial court’s finding that the title was

 tangible personal property under the Act. The Alabama Supreme Court concluded by stating that if

 the Court’s “interpretation of the Alabama Pawnshop Act is incorrect, the legislature, of course, can

 easily amend the Act so that there will be no doubt in the mind of the lender or the regulator as to

 what the legislature intended.” Id. There has been no such amendment in the 26 years since Floyd.

         The Alabama Supreme Court addressed Floyd only about four months later in Blackmon v.

 Downey, 624 So.2d 1374 (Ala. 1993). Summarizing Floyd, the Court in Blackmon stated that the

 “effect of that decision was to hold that money-lending transactions involving the transfer of

 automobile certificates of title for the purpose of giving security are ‘pawn’ transactions and not

 ‘small loan’ transactions governed by the provisions of Alabama's Small Loan Act.” Id. at 1376. The



         1
          “PLEDGED GOODS. Tangible personal property other than choses in action, securities,
 or printed evidences of indebtedness, which property is purchased by, deposited with, or
 otherwise actually delivered into the possession of, a pawnbroker in connection with a pawn
 transaction.” Ala. Code § 5-19A-2(6),

                                               Page 2 of 5



Case 19-70880-JHH13          Doc 44    Filed 09/09/19 Entered 09/09/19 13:25:39                Desc Main
                                      Document     Page 2 of 5
 Court stated only that the Floyd Court “held that an automobile certificate of title is ‘tangible personal

 property’ within the meaning of the Alabama Pawnshop Act.” Id.

         The Bankruptcy Court for the Northern District of Alabama has also provided a succinct

 summary of the two decisions:

         There are two Alabama Supreme Court cases which discuss the use of automobile
         certificates of title in connection with the Alabama Pawnshop Act. In Floyd v. Title
         Exchange and Pawn of Anniston, Inc., 620 So.2d 576 (Ala.1993), the Alabama
         Supreme Court first addressed the issue of whether the definition of pledged goods
         under the Alabama Pawnshop Act includes motor vehicle certificates of title. The
         court stated that it was questionable whether an automobile certificate of title was
         “tangible personal property” as that term is generally understood. The court
         concluded, however, that the Alabama Pawnshop Act covers the pledge of motor
         vehicle certificates of title because the Alabama Legislature only specifically
         excluded choses in action from the definition of pledged goods and certificates of
         title are not choses in action. Although the Alabama Supreme Court was hesitant in
         Floyd to define a certificate of title as tangible personal property, a mere four months
         later in Blackmon v. Downey, 624 So.2d 1374 (Ala.1993), the same court cited Floyd
         and stated conclusively that “an automobile certificate of title is tangible personal
         property within the meaning of the Alabama Pawnshop Act” and was, thus, not
         covered by the Alabama Small Loan Act which prohibits usurious interest rates.

 In re Jones, 304 B.R. 462, 468 (Bankr. N.D. Ala. 2003). The Jones court later emphasized that “the

 Alabama Supreme Court has recognized that money lending transactions involving the transfer of

 motor vehicle certificates of title as security are pawn transactions governed by the provisions of

 Alabama's Pawnshop Act.” Id. at 471.

         The Alabama Supreme Court again clarified the Floyd holding in Ex parte Coleman, 861

 So.2d 1080 (Ala. 2003):

         Floyd holds only that “an automobile certificate of title is ‘tangible personal
         property’ within the meaning of the Alabama Pawnshop Act,” and that
         “money-lending transactions involving the transfer of automobile certificates of
         title for the purpose of giving security are ‘pawn’ transactions.”

 Coleman, 861 So.2d at 1086 (quoting Blackmon, 624 So.2d at 1376) (emphasis added).


                                               Page 3 of 5



Case 19-70880-JHH13          Doc 44    Filed 09/09/19 Entered 09/09/19 13:25:39                Desc Main
                                      Document     Page 3 of 5
        Alabama case law is abundantly clear that an automobile certificate of title constitutes pledged

 goods under the pawnshop statute, and that a title pawn is a valid pawn agreement, even when the

 customer retains possession of the automobile. The Debtor’s arguments are completely without merit,

 and directly contradict clear Alabama case law.

        WHEREFORE, for all the reasons above, and for all the reasons set forth in TitleMax’s

 motion, TitleMax asks that this Court enter an Order holding that the vehicle is no longer property

 of the Debtor’s bankruptcy estate, and that the automatic stay does not apply to the vehicle at issue

 or otherwise prohibit TitleMax from repossessing the vehicle.

                                               Respectfully submitted,

                                               /s/ David A. Butler
                                               Jeffrey L. Ingram, Esq. (ASB-8270-M74J)
                                               David A. Butler, Esq. (ASB-0350-N92B)
 OF COUNSEL
 GALESE & INGRAM, P.C.
 800 Shades Creek Parkway
 Suite 300
 Birmingham, AL 35209
 Tel: (205) 870-0663
 Fax: (205) 870-0681
 Email: Jeff@Galese-Ingram.com
         David@Galese-Ingram.com




                                             Page 4 of 5



Case 19-70880-JHH13        Doc 44    Filed 09/09/19 Entered 09/09/19 13:25:39               Desc Main
                                    Document     Page 4 of 5
                                  CERTIFICATE OF SERVICE

        I hereby certify that I have electronically filed the foregoing using the Court’s CM/ECF
 system, which will provide electronic notice to counsel of record as follows, on this the 9th day of
 September, 2019:

 Debtor’s Attorney
 John E. Bockman
 2601 7th Street
 Tuscaloosa, AL 35401
 mail@bockmanlaw.com

 Bankruptcy Trustee
 C. David Cottingham
 701 22nd Ave, Suite 4
 P.O. Drawer 020588
 Tuscaloosa, AL 35402
 dcottingham@ch13tuscaloosa.com


                                                      /s David A. Butler




                                            Page 5 of 5



Case 19-70880-JHH13        Doc 44    Filed 09/09/19 Entered 09/09/19 13:25:39             Desc Main
                                    Document     Page 5 of 5
